ORDER
PER CURIAM
Defendants Dave and Catrenia Dawn Campbell (“The Campbells”) appeal from the trial court’s amended judgment nunc pro tunc, awarding a judgment for subdivision assessments and attorney fees to Woodland Lakes Trusteeship, Inc. (“Woodland Lakes”). Following a federal lawsuit that the Campbells filed against Woodland Lakes, Plaintiff/Respondent Woodland Lakes sued the Campbells in a state circuit court for malicious prosecution, defamation and libel; Woodland Lakes amended its petition to add a count to collect subdivision assessments it claimed the Campbells owed. We affirm.1
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).

. Following the Campbells’ filing of this appeal, Woodland Lakes filed a motion to strike the brief of the appellants, or, alternatively, to dismiss the appeal. The Campbells then filed their own motion to strike the respondent’s, Woodland Lakes' "Motion to Strike and/or Dismiss.” Finally, the Campbells also filed a motion to strike Woodland Lakes’ brief or portions thereof. This Court has taken these three motions with the case on appeal. Because of our preference to dispose of the appeal on its merits, we deny each of these motions.